Citation Nr: 1727567	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  03-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected residuals of a right shoulder dislocation with closed reduction.


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Thereafter, jurisdiction of the case was transferred to the RO in Philadelphia, Pennsylvania.

The Board previously remanded this claim in October 2007, June 2016, and April 2017 for additional development.  In its April 2017 decision, the Board denied a rating increase in excess of 10 percent for head injury residuals prior to October 23, 2008, as well as a rating increase in excess of 40 percent for traumatic brain injury since October 23, 2008, and ordered a remand for an addendum medical opinion to the July 2016 VA examination for the issue of service connection for a left shoulder disability.  Such development has been completed and this matter is returned to the Board for further consideration.  

The Board notes that the issue pertaining to a waiver of overpayment to the Veteran was previously referred in October 2007, June 2016, and April 2017 Board decisions.  In January 2007 correspondence, the Veteran filed for a waiver of overpayment resulting from the period of time when the Veteran was incarcerated.  This matter was further discussed in a series of e-mails between the Philadelphia RO and the Committee on Waivers and Compromises in September 2014; however, it remains unclear from the evidence of record whether this issue has been adjudicated.  To the extent the issue of waiver of overpayment has not been fully adjudicated, it is referred again for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Regrettably, review of the record since the April 2017 remand does not reflect substantial compliance with the directives of that remand.  A remand confers on the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the claim on appeal must again be remanded to the AOJ in order to ensure substantial compliance with the April 2017 remand.

In the April 2017 remand, the Board instructed the AOJ to obtain an addendum medical opinion to the Veteran's July 2016 VA examination to determine whether the Veteran's left shoulder disorder is etiologically related to military service or caused or aggravated by his service-connected right shoulder disability.    

In May 2017, the VA examiner who conducted the Veteran's July 2016 examination provided an addendum medical opinion pertaining to the etiology of the Veteran's left shoulder disorder.  The examiner opined that the Veteran's left shoulder disability was "less likely than not" incurred in or caused by the Veteran's claimed in-service injury, stating that the Veteran had severe degenerative joint disease (DJD) due to prior trauma or progression of osteoarthritis that would not result from a fall or from in-service use.  Further, the VA examiner opined that it was "less likely than not" that the Veteran's left shoulder disorder was proximately due to or the result of the service-connected right shoulder disability, stating that overuse of one's shoulder would not lead to severe DJD.  The examiner did not, however, provided an opinion regarding aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  Remand is necessary for a new medical opinion.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.


3.  Obtain an addendum opinion regarding the etiology of the Veteran's left shoulder disorder from an examiner who has not yet examined the Veteran.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions;

a) Is it at least as likely as not that the Veteran's left shoulder disorder had onset in, or is otherwise related to, active service?

In rendering the opinion, the examiner should specifically consider:  (1) the Veteran's January 1987 complaint of bilateral should pain following being hit across the back of his shoulders by a fallen window, and (2) the Veteran's June 1987 fall down a ladder while aboard the USS New Orleans.

b) Is it at least as likely as not that the Veteran's left shoulder disorder is at least as likely as not (50 percent or greater probability) caused by the right shoulder disability, to include as due to overuse?

c) Is it at least as likely as not that the Veteran's left shoulder disorder is at least as likely as not (50 percent or greater probability) aggravated by the right shoulder disability, to include as due to overuse?

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




